Case 4:21-cr-20182-MFL-CIl ECF No. 1, PagelD.1 Filed 03/17/21 Page 1 of 4 X

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

Plaintiff, Case:4:21-cr-20182
Judge: Leitman, Matthew F.
MJ: Ivy, Curtis
Filed: 03-17-2021 At 01:07 PM
SEALED MATTER (tt)

Vv.

D-1 NATHANAEL JONES, and
D-2. CHRISTOPHER SHON TURNER,

Defendants.

 

INDICTMENT
PI

i —E
Pe wae 17 i

U.S. DISTRICT COURT
FLINT, MICHIGAN

THE GRAND JURY CHARGES:
COUNT ONE
(21 U.S.C. §§ 846 and 841(a)(1))
Conspiracy to Possess with Intent to Distribute and to

Distribute Cocaine

D-1 NATHANAEL JONES,
D-2 CHRISTOPHER SHON TURNER

From a date unknown to the Grand Jury, but since at least the fall of 2020, to
on or about December 18, 2020, in the Eastern District of Michigan, NATHANAEL
JONES and CHRISTOPHER TURNER knowingly conspired and agreed together

and with other persons, both known and unknown to the grand jury, to possess with

1

 
Case 4:21-cr-20182-MFL-CI ECF No. 1, PagelD.2 Filed 03/17/21 Page 2 of 4

intent to distribute and to distribute cocaine, in violation of Title 21, United States
Code, Section 841(a)(1). The conspiracy as a whole involved 500 grams or more of
a mixture or substance containing a detectable amount of cocaine, a Schedule II
controlled substance, all of which is attributable to each defendant as a result of their
own individual conduct, and the conduct of other conspirators reasonably
foreseeable to each of them.

All in violation of Title 21, United States Code, Sections 846 and 841(a)(1).

FORFEITURE ALLEGATIONS

The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture. Pursuant
to Fed.R.Cr.P. 32.2(a), the government hereby gives notice to the defendants of its

intention to seek forfeiture of all proceeds of the alleged violations, direct or indirect,

or property traceable thereto; all property that facilitated the commission of the

 
 

Case 4:21-cr-20182-MFL-CI ECF No. 1, PagelD.3 Filed 03/17/21 Page 3 of 4

violations alleged, or property traceable thereto; all property involved in, or property

traceable to, the violations alleged in this Indictment.

Dated: March 17, 2021

 

SAIMA MOHSIN
Acting United States Attorney

ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

THIS IS A TRUE BILL

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

s/Timothy Turkelson
TIMOTHY TURKELSON
Assistant U.S. Attorney

101 First Street, Suite 200

Bay City, Michigan 48708-5747
(989) 895-5712
timothy.turkelson@usdoj.gov
(P53748)
Case 4:21-cr-20182-MFL-CI ECF No. 1, PagelD.4 Filed 03/17/21 Page 4 of 4

Companion Case information MUST be completed by AUS“ 2-4 initialad

 

 

 

United States District Court Criminal Case Cov. ©ase:4:21-cr-20182
Eastern District of Michigan Judge: Leitman, Matthew F.
: Mu: Ivy, Curtis

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comp Filed: 03-1 7-2021 At 01:07 PM
SEALED MATTER (tt)

 

Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

[| Yes No AUSA’s Initials: TT

 

 

 

Case Title: USA v. NATHANAEL JONES & CHRISTOPHER TURNER J]

Ere &

 

 

County where offense occurred : GENESEE saan 47
MAR TT
Check One: Felony — J Misdemeanor US. pistmatreti¥ar
FLINT, MICHIGAN
X_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[] Original case was terminated; no additional charges or defendants.
Corrects errors; no additional charges or defendants.
[_] Involves, for plea purposes, different charges or adds counts.
[_] Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

 

March 17, 2021 s/TIMOTHY TURKELSON
Date Timothy Turkelson

Assistant United States Attorney
210 Federal Building
600 Church Street
Flint, Michigan 48502

Telephone: (810) 766-5177
Email: Timothy. Turkelson@usdoj.gov
P53748

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the

same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.
03/11/2013

 
